           Case 9:19-bk-09336-FMD          Doc 10    Filed 11/15/19     Page 1 of 2



                                      ORDERED.


     Dated: November 15, 2019




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MEYERS DIVISION
                               www.flmb.uscourts.gov

 IN RE:                                                          CASE NO.: 9:19-bk-09336-FMD
                                                                                  CHAPTER 7
 Loren Ray Wilson,
       Debtor,
 _________________________________/

             ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

       THIS CASE came on consideration without a hearing on Nationstar Mortgage LLC d/b/a
Mr. Cooper’s (“Secured Creditor”) Motion for Relief from Stay (Docket No. 6). No appropriate
response has been filed in accordance with Local Rule 2002-4. Accordingly, it is:

       ORDERED:
   1. Secured Creditor’s Motion for Relief from Automatic Stay is GRANTED.
   2. The automatic stay imposed by 11 U.S.C. § 362 is terminated as to the Secured Creditor’s
       interest in the following property located at 305 E Jersey Road, Lehigh Acres, Florida
       33936 in Lee County, Florida, and legally described as:

                                               1
           Case 9:19-bk-09336-FMD          Doc 10     Filed 11/15/19     Page 2 of 2



       Lot 2, Block 50, Replat of Unit 10, Section 33, Township 44 South, Range 27 East,
       Lehigh Acres, according to the map or plat thereof on file in the office of the Clerk of
       the Circuit Court, recorded in Deed Book 295, Page 318, and in Plat Book 12, Pages
       50 through 55, inclusive, Public Records, Lee County, Florida.

   3. The Order Granting Relief from Stay is entered for the sole purpose of allowing Secured
       Creditor to exercise any and all in rem remedies against the property described above.
       Secured Creditor shall not seek an in personam judgment against Debtor(s).
   4. Secured Creditor is further granted relief in order to contact the Debtor(s) by telephone or
       written correspondence in order to discuss the possibility of a forbearance agreement,
       loan modification, refinance agreement or loan workout/loss mitigation agreement.
   5. Attorneys’ fees and costs of up to $631.00 are hereby awarded for the prosecution of this
       Motion for Relief from Stay, but are not recoverable from the Debtor(s) or the Debtor(s)’
       Bankruptcy estate.


                                               ###
Attorney, Christopher P. Salamone, is directed to serve a copy of this order on interested parties
that do not receive electronic notice via CM/ECF and file a proof of service within 3 days of
entry of the order.




                                                2
